Title: To James Madison from Moses Robinson, 31 March 1801 (Abstract)
From: Robinson, Moses
To: Madison, James


31 March 1801, Bennington, Vermont. Offers congratulations on election and JM’s appointment. Recommends Anthony Haswell to publish U.S. laws in Vermont in place of Samuel Williams of Rutland, who has opposed Republican sentiments. Recounts Haswell’s tribulations under the Alien and Sedition acts. Suggests misconduct in post office has interfered with delivery of newspapers from Philadelphia and Washington, while Federalist newspapers from those places have arrived. Suggests appointment of Haswell as deputy postmaster in Bennington. In postscript, notes that he has not yet received reply to a letter to Jefferson.
 

   
   RC (DNA: RG 59, LAR, 1801–9). 2 pp. Robinson, a former governor of Vermont, was a Republican in the U.S. Senate from 1791 until his resignation in 1796.


